

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 24th
day of February, 2017 (the “Effective Date”), by and between CTI BioPharma
Corp., a Washington corporation (the “Company”), and Adam R. Craig (the
“Executive”).
RECITALS
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
A.    The Company desires to employ the Executive, and the Executive desires to
accept such employment, on the terms and conditions set forth in this Agreement.
B.     This Agreement shall be effective immediately and shall govern the
employment relationship between the Executive and the Company from and after the
Effective Date, and, as of the Effective Date, supersedes and negates all
previous agreements and understandings with respect to such relationship.
AGREEMENT
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
1.    Retention and Duties.
1.1
Retention. The Company does hereby hire, engage and employ the Executive for the
Period of Employment (as such term is defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such hiring, engagement and employment, on the terms and
conditions expressly set forth in this Agreement. Certain capitalized terms used
herein are defined in Section 5.5 of this Agreement.

1.2
Duties. During the Period of Employment, the Executive shall serve the Company
as its President and Chief Executive Officer and shall have the powers,
authorities, duties and obligations of management usually vested in the office
of the principal executive officer of a company of a similar size and similar
nature of the Company, and such other powers, authorities, duties and
obligations commensurate with such positions as the Company’s Board of Directors
(the “Board”) may assign from time to time, all subject to the directives of the
Board and the corporate policies of the Company as they are in effect from time
to time throughout the Period of Employment (including, without limitation, the
Company’s business conduct and ethics policies, as they may change from time to
time). The Executive will be appointed to the Board as of the Employment





--------------------------------------------------------------------------------




Commencement Date (as such term is defined below). During the Period of
Employment, the Executive shall report to the Board.
1.3
No Other Employment; Minimum Time Commitment. During the Period of Employment,
the Executive shall (i) devote substantially all of the Executive’s business
time, energy and skill to the performance of the Executive’s duties for the
Company, (ii) perform such duties in a faithful, effective and efficient manner
to the best of his abilities, and (iii) hold no other employment. It is
understood that during an initial transition period the Executive will be
required to finish up some matters related to his prior consulting business, and
Executive represents and agrees that (a) he shall complete such other work not
later than June 1, 2017, (b) in performing such other work he shall comply with
Section 6 of this Agreement, and (c) such other work will not materially
interfere with the effective discharge of the Executive’s duties and
responsibilities to the Company. The Executive’s service on the boards of
directors (or similar body) of other business entities is subject to the prior
written approval of the Board, provided that the Executive may continue his work
as a scientific review and related activities for non-profit cancer charities
(e.g., Leukemia Lymphoma Society). The Company shall have the right to require
the Executive to resign from any board or similar body (including, without
limitation, any association, corporate, civic or charitable board or similar
body) which he may then serve if the Board reasonably determines that the
Executive’s service on such board or body interferes with the effective
discharge of the Executive’s duties and responsibilities to the Company or that
any business related to such service is then in direct or indirect competition
with any business of the Company or any of its Affiliates, successors or
assigns.

1.4
No Breach of Contract. The Executive hereby represents to the Company and agrees
that: (i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise
contravene or cause a default under, the terms of any other agreement or policy
to which the Executive is a party or otherwise bound or any judgment, order or
decree to which the Executive is subject; (ii) the Executive will not enter into
any new agreement that would or reasonably could contravene or cause a default
by the Executive under this Agreement; (iii) the Executive has no information
(including, without limitation, confidential information and trade secrets)
relating to any other Person which would prevent, or be violated by, the
Executive entering into this Agreement or carrying out his duties hereunder;
(iv) the Executive is not bound by any employment, consulting, non-compete,
non-solicitation, confidentiality, trade secret or similar agreement (other than
this Agreement) with any other Person; (v) to the extent the Executive has any
confidential or similar information that he is not free to disclose to the
Company, he will not disclose such information to the extent such disclosure
would violate applicable law or any other agreement or policy to which the
Executive is a party or by which the Executive is otherwise bound; and (vi) the
Executive understands





--------------------------------------------------------------------------------




the Company will rely upon the accuracy and truth of the representations and
warranties of the Executive set forth herein and the Executive consents to such
reliance.
1.5
Location. During the Period of Employment, the Executive’s principal place of
employment shall be the Company’s principal executive office as it may be
located from time to time. The Executive agrees that, during the Period of
Employment, he will be regularly present at that office. The Executive
acknowledges that he will be required to travel from time to time in the course
of performing his duties for the Company.

2.
Period of Employment. The “Period of Employment” shall be a period of five years
commencing on the Employment Commencement Date and ending at the close of
business on the fifth anniversary of the Employment Commencement Date (the
“Termination Date”); provided, however, that this Agreement shall be
automatically renewed, and the Period of Employment shall be automatically
extended for one (1) additional year on the Termination Date and each
anniversary of the Termination Date thereafter, unless either party gives
written notice at least sixty (60) days prior to the expiration of the Period of
Employment (including any renewal thereof) of such party’s desire to terminate
the Period of Employment (such notice to be delivered in accordance with Section
18). “Employment Commencement Date” means the first day that the Executive is
employed by the Company and, unless otherwise agreed to by the parties prior to
such date, shall be March 20, 2017. The term “Period of Employment” shall
include any extension thereof pursuant to the preceding sentence. Provision of
notice that the Period of Employment shall not be extended or further extended,
as the case may be, shall not constitute a breach of this Agreement and, in the
case of a provision of such notice by the Company, shall not constitute either a
termination of the Executive’s employment by the Company without “Cause”
(subject to Section 5.6) or grounds for a termination by the Executive for “Good
Reason” for purposes of this Agreement. Notwithstanding the foregoing, the
Period of Employment is subject to earlier termination as provided below in this
Agreement.

3.    Compensation.
3.1
Base Salary. During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time but not
less frequently than in monthly installments. The Executive’s Base Salary shall
be at an annualized rate of Five Hundred Fifty Thousand Dollars ($550,000). The
Board (or a committee thereof) will at least annually (beginning in 2018) review
the Executive’s Base Salary and may, in its sole discretion, increase (but not
decrease) the Executive’s rate of Base Salary.

3.2
Incentive Bonus. Commencing with the Company’s 2017 fiscal year, the Executive
shall be eligible to receive an incentive bonus for each fiscal year of the
Company that occurs during the Period of Employment (“Incentive Bonus”).





--------------------------------------------------------------------------------




Notwithstanding the foregoing and except as otherwise expressly provided in this
Agreement, the Executive must be employed by the Company at the time the Company
pays incentive bonuses to employees generally with respect to a particular
fiscal year in order to earn and be eligible for an Incentive Bonus for that
year (and, if the Executive is not so employed at such time, in no event shall
he have been considered to have “earned” any Incentive Bonus with respect to the
fiscal year). The Executive’s target Incentive Bonus amount for a particular
fiscal year of the Company (the “Target Incentive Bonus”) shall equal Fifty-Five
Percent (55%) of the Executive’s Base Salary paid by the Company to the
Executive for that fiscal year; provided that the Executive’s actual Incentive
Bonus amount for a particular fiscal year shall be determined by the Board (or a
committee thereof) in its sole discretion, based on performance objectives
(which may include corporate, business unit or division, financial, strategic,
individual or other objectives) established with respect to that particular
fiscal year by the Board (or a committee thereof). The Board (or a committee
thereof) may, in its sole discretion, increase (but not decrease) the
Executive’s Target Incentive Bonus percentage.
3.3
Stock Option Grant. As an inducement material to the Executive accepting
employment with the Company, the Company will grant, effective on the Employment
Commencement Date, the Executive a nonqualified stock option (the “Option”) to
purchase 1,200,000 shares of the Company’s common stock at a price per share
equal to the closing sale price (in regular trading) of the Company’s common
stock on The Nasdaq Stock Market on the Employment Commencement Date (or, if the
Employment Commencement Date is not a trading day, on the last trading day
immediately preceding the Employment Commencement Date). The maximum term of the
Option will be ten (10) years, subject to earlier termination upon the
termination of the Executive’s employment with the Company, a change in control
of the Company and similar events. The Option shall be subject to such vesting
and other terms and conditions as set forth in a written stock option agreement
to be entered into by the Company and the Executive in substantially the form
attached hereto as Exhibit A (the “Option Agreement”); provided that the Company
shall grant a portion of such Option (not to exceed 80,000 shares or, if lower,
the number that can be granted with the intent that such portion of the grant
qualify as “incentive stock option” pursuant to Section 422 of the Code (as
defined below)) on the same terms but pursuant to the Company’s 2015 Equity
Incentive Plan with the intent that such portion of the grant qualify as such an
“incentive stock option” (for clarity, each share subject to such option
intended as an “incentive stock option” shall reduce, on a share-for-share
basis, the 1,200,000 shares otherwise to be subject to the nonqualified stock
option contemplated above).

3.4
Signing Bonus. Upon the first scheduled payroll date following the Employment
Commencement Date, the Company shall pay Executive a lump-sum cash signing bonus
in the amount of Eighty Thousand Dollars ($80,000). The Executive





--------------------------------------------------------------------------------




agrees to immediately repay such signing bonus to the Company in the event the
Executive’s employment with the Company terminates prior to the first
anniversary of the Employment Commencement Date (other than a termination of
employment by the Company without Cause (as such term is defined below), by the
Executive for Good Reason (as such term is defined below), or due to the
Executive’s death or Disability (as such term is defined below)).
4.    Benefits.
4.1
Retirement, Welfare and Fringe Benefits. During the Period of Employment, the
Executive shall be entitled to participate in all employee pension and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.

4.2
Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time. The Executive agrees to promptly submit and document
any reimbursable expenses in accordance with the Company’s expense reimbursement
policies to facilitate the timely reimbursement of such expenses.

4.3
Vacation and Other Leave. During the Period of Employment, the Executive’s
annual rate of discretionary time off accrual shall be four (4) weeks (three (3)
weeks of vacation accrual plus five (5) floating/personal holiday days) per
year, with such discretionary time off to accrue and be subject to the Company’s
discretionary time off policies in effect from time to time, including any
policy which may limit discretionary time off (or component thereof) accruals
and/or limit the amount of accrued but unused discretionary time off (or
component thereof) to carry over from year to year. During the Period of
Employment, the Executive shall also be entitled to all other holiday and leave
pay generally available to other executives of the Company.

4.4
Relocation Expenses. The Executive agrees to promptly (and in no event later
than September 1, 2017) relocate to the Seattle, Washington area. Within thirty
(30) days following the Employment Commencement Date, the Executive shall be
entitled to receive a lump sum cash payment in the amount of Forty Thousand
Dollars ($40,000) to assist with the costs of relocation. Promptly following
(and in all events within thirty (30) days following) the Executive’s relocation
(provided that such relocation occurs while the Executive is employed by the
Company), the Executive shall be entitled to receive a lump-sum cash payment in
the amount of an additional Eighty Thousand Dollars ($80,000) to assist with his





--------------------------------------------------------------------------------




costs for such relocation. The Executive agrees to immediately repay the entire
relocation payments to the Company in the event the Executive’s employment with
the Company terminates prior to the first anniversary of his relocation to the
Seattle, Washington area (other than a termination of employment by the Company
without Cause (as such term is defined below), by the Executive for Good Reason
(as such term is defined below), or due to the Executive’s death or Disability
(as such term is defined below)). During the Relocation Period (as defined
below), the Executive shall be entitled to receive a payment of Seven Thousand
Dollars ($7,000) per month, subject to proration for partial months and payable
no later than ten (10) days following the end of the applicable month, to assist
with his costs for temporary living in, and regular travel to and from, the
Seattle area. During the Relocation Period, the Company will also pay for
temporary housing in the Seattle area for the Executive and his family, provided
that the cost of such temporary housing shall not exceed Five Thousand Five
Hundred Dollars ($5,500) per month (such payment, a “Temporary Housing
Payment”). The Executive will reasonably cooperate with the Company in arranging
such temporary housing. The “Relocation Period” means the period beginning with
the Employment Commencement Date and ending on the first to occur of (i) the
Executive’s relocation of his family’s principal residence to the Seattle,
Washington area, or (ii) September 1, 2017. Not later than December 31, 2017,
the Company will make a tax gross-up payment to the Executive, with the amount
of such payment reasonably determined by the Company to put the Executive in
approximately the same after-tax position as though no portion of the Temporary
Housing Payment, and no portion of any gross-up payment to the Executive
pursuant to this sentence, constituted taxable income to the Executive under
applicable federal, state and local tax law. For clarity, such tax-gross-up
payment will be made only with respect to the Temporary Housing Payment and no
other payment or benefit pursuant to this Section 4.4.
4.5
Key Man Life Insurance. The Executive acknowledges and agrees that the Company
may obtain and maintain life insurance on the life of the Executive and/or
insurance should the Executive become disabled. During the Period of Employment,
the Executive agrees to cooperate with the Company and as requested by the
Company in the Company obtaining and maintaining any such insurance (such
cooperation to include, without limitation, the Executive providing such health
and other information, and obtaining such physical exam(s), as may be necessary
to obtain and maintain such insurance).

5.    Termination.
5.1
Termination by the Company. During the Period of Employment, the Executive’s
employment by the Company, and the Period of Employment, may be terminated at
any time by the Company: (i) with Cause, or (ii) without Cause, or (iii) in the
event of the Executive’s death, or (iv) in the event that the Board determines
in good faith that the Executive has a Disability.





--------------------------------------------------------------------------------




5.2
Termination by the Executive. During the Period of Employment, the Executive’s
employment by the Company, and the Period of Employment, may be terminated by
the Executive with no less than sixty (60) advance written notice to the Company
(such notice to be delivered in accordance with Section 18); provided, however,
that in the case of a termination for Good Reason, the Executive may provide
immediate written notice of termination once the applicable cure period (as
contemplated by the definition of Good Reason) has lapsed if the Company has not
reasonably cured the circumstances that gave rise to the basis for the Good
Reason termination.

5.3
Benefits upon Termination. If the Executive’s employment by the Company is
terminated for any reason by the Company, by the Executive, or due to the
Executive’s death or Disability (in each case whether or not during or following
the expiration of the Period of Employment) (the date that the Executive’s
employment by the Company terminates is referred to as the “Severance Date”),
the Company shall have no further obligation to make or provide to the
Executive, and the Executive shall have no further right to receive or obtain
from the Company, any payments or benefits except as follows:

(a)    The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations;
(b)    If the Executive’s employment with the Company terminates during the
Period of Employment as a result of a termination by the Company without Cause
or due to the Executive’s Disability, due to the Executive’s death, or a
resignation by the Executive for Good Reason (and, for purposes of clarity,
excluding any termination upon or following the expiration of the Period of
Employment), the Executive shall be entitled to the following benefits:
(i)    The Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, an
amount equal to (x) one and one half (1.5) times (y) the sum of his Base Salary
at the annualized rate in effect on the Severance Date and his Target Incentive
Bonus amount in effect for the fiscal year in which the Severance Date occurs.
Such amount is referred to hereinafter as the “Severance Benefit.” Subject to
Section 21(b), the Company shall pay the Severance Benefit to the Executive in
equal monthly installments (rounded down to the nearest whole cent) over a
period of six (6) consecutive months, with the first installment payable on (or
within ten (10) days following) the sixtieth (60th) day following the
Executive’s Separation from Service. Notwithstanding the foregoing, if the
Severance Date occurs on or within two years after the date of a Change in
Control, the Severance Benefit will be paid in a lump sum on (or within ten (10)
days following) the sixtieth (60th) day following the Executive’s Separation
from Service.




--------------------------------------------------------------------------------




(ii)    The Company will pay or reimburse the Executive for his premiums charged
to continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause (ii)
shall, subject to Section 21(b), commence with continuation coverage for the
month following the month in which the Executive’s Separation from Service
occurs and shall cease with continuation coverage for the eighteenth (18th)
month following the month in which the Executive’s Separation from Service
occurs (or, if earlier, shall cease upon the first to occur of the Executive’s
death, the date the Executive becomes eligible for coverage under the health
plan of a future employer, or the date the Company ceases to offer group medical
coverage to its active executive employees or the Company is otherwise under no
obligation to offer COBRA continuation coverage to the Executive). To the extent
the Executive elects COBRA coverage, he shall notify the Company in writing of
such election prior to such coverage taking effect and complete any other
continuation coverage enrollment procedures the Company may then have in place.
The Company’s obligations pursuant to this Section 5.3(b)(ii) are subject to the
Company’s ability to comply with applicable law and provide such benefit without
resulting in adverse tax consequences with respect to the Company’s medical plan
for employees generally.
(iii)    The Company will pay or reimburse the Executive for premiums charged to
continue life insurance coverage for the Executive, to the extent such coverage
was in effect and paid for by the Company on the Severance Date, for a period of
eighteen (18) months following the Severance Date (or, if earlier, until the
Executive’s death).
(iv)    The Company shall promptly pay to the Executive any Incentive Bonus that
would otherwise be paid to the Executive had his employment by the Company not
terminated with respect to any fiscal year that ended before the Severance Date,
to the extent not theretofore paid.
(c)    Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive materially breaches any of his obligations under Section 6 of this
Agreement or the PIIA (as defined below) at any time, from and after the date of
such breach and not in any way in limitation of any right or remedy otherwise
available to the Company, the Executive will no longer be entitled to, and the
Company will no longer be obligated to pay, any remaining unpaid portion of the
Severance Benefit or any remaining unpaid amount contemplated by Section
5.3(b)(iv), or to any continued Company-paid or reimbursed coverage pursuant to




--------------------------------------------------------------------------------




Section 5.3(b)(ii) or 5.3(b)(iii); provided that, if the Executive provides the
Release contemplated by Section 5.4, in no event shall the Executive be entitled
to benefits pursuant to Section 5.3(b) of less than $5,000 (or the amount of
such benefits, if less than $5,000), which amount the parties agree is good and
adequate consideration, in and of itself, for the Executive’s Release
contemplated by Section 5.4.
(d)    The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue health
coverage; or (iii) the Executive’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any).
5.4
Release; Exclusive Remedy; Leave.

(a)    This Section 5.4 shall apply notwithstanding anything else contained in
this Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive
pursuant to Section 5.3(b) or any other obligation to accelerate vesting of any
equity-based award in connection with the termination of the Executive’s
employment, the Executive shall provide the Company with a valid, executed
general release agreement in a form to be provided by the Company (the
“Release”), and such Release shall have not been revoked by the Executive
pursuant to any revocation rights afforded by applicable law. The Release shall
be in substantially the form attached hereto as Exhibit B, together with any
changes to such form that the Company may reasonably determine are necessary or
advisable to comply with applicable law. The Company shall provide the final
form of Release to the Executive not later than seven (7) days following the
Severance Date, and the Executive shall be required to execute and return the
Release to the Company within twenty-one (21) days (or forty-five (45) days if
such longer period of time is required to make the Release maximally enforceable
under applicable law) after the Company provides the form of Release to the
Executive.
(b)    The Executive agrees that the payments and benefits contemplated by
Section 5.3 (and any applicable acceleration of vesting of an equity-based award
in accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his employment and the Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment. The Company and the Executive acknowledge and agree that there is
no duty of the Executive to mitigate damages under this Agreement. All amounts
paid to the Executive pursuant to Section 5.3 shall be paid without regard to
whether the Executive has taken or takes actions to mitigate damages. The




--------------------------------------------------------------------------------




Executive agrees to resign, on the Severance Date, as an officer and director of
the Company and any Affiliate of the Company, and as a fiduciary of any benefit
plan of the Company or any Affiliate of the Company, and to promptly execute and
provide to the Company any further documentation, as requested by the Company,
to confirm such resignation, and to remove himself as a signatory on any
accounts maintained by the Company or any of its Affiliates (or any of their
respective benefit plans).
(c)    In the event the Executive provides the Company notice of termination
pursuant to Section 5.2, the Company will have the option to place the Executive
on paid administrative leave during the notice period.


5.5
Certain Defined Terms.

(a)    As used herein, “Accrued Obligations” means:
(i)    any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and
(ii)    any reimbursement due to the Executive pursuant to Section 4.2 for
expenses reasonably incurred by the Executive on or before the Severance Date
and documented and pre-approved, to the extent required by Company policy, in
accordance with the Company’s expense reimbursement policies in effect at the
applicable time.


(b)    As used herein, “Affiliate” of the Company means a Person that directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Company. As used in this definition, the
term “control,” including the correlative terms “controlling,” “controlled by”
and “under common control with,” means the possession, directly or indirectly,
of the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
(c)    As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board) based on the
information then known to it, that one or more of the following has occurred:
(i) gross negligence or willful misconduct in the performance of the Executive’s
duties to the Company after written notice to the Executive and the failure to
cure same within thirty (30) days after receipt of written notice; (ii) the
Executive’s refusal or failure to act in accordance with any lawful specific
direction or order of the Board after written notice to the Executive of such
refusal or failure and failure to cure the same within thirty (30) days after
receipt of written notice; (iii) the Executive’s commission of any act of fraud
with respect to the Company; (iv) the Executive’s material breach of this
Agreement or the PIIA (as defined below), or any material policy of the Company,
in each case after written notice to the




--------------------------------------------------------------------------------




Executive of such breach and failure to cure, if curable, the same within thirty
(30) days after receipt of written notice; (v) the Executive’s conviction of, or
plea of nolo contendre to, a crime which adversely affects the Company’s
business or reputation, in each case as reasonably determined by the Board; and
(vi) the Executive’s substantial failure to perform a material duty to the
Company, after written notice to the Executive of such failure and failure to
cure, if curable, the same within thirty (30) days after receipt of written
notice.
(d)    As used herein, “Change in Control” has the meaning ascribed to such term
in the Option Agreement attached hereto; provided, however, that a transaction
shall not constitute a Change in Control unless it is a “change in the ownership
or effective control” of the Company, or a change “in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A of the Code.
(e)    As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 90 days in any 180-day period, unless a longer period is required
by federal or state law, in which case that longer period would apply.
(f)    As used herein, “Good Reason” means the occurrence (without the
Executive’s consent) of any one or more of the following conditions: (i) a
material reduction in the Executive’s responsibilities, authority, titles or
offices resulting in material diminution of his position, excluding for this
purpose an isolated, insubstantial, inadvertent action not taken in bad faith;
(ii) a material reduction of the Executive’s Base Salary, other than as a part
of an across-the-board salary reduction applicable to executive officers of the
Company, or a material reduction of the Target Incentive Bonus level specified
in Section 3.2; (iii) relocation of the Executive’s primary place of business
for the performance of his duties to a location which is more than thirty (30)
miles from its prior location; or (iv) a material breach by the Company of this
Agreement; provided, however, that any such condition or conditions, as
applicable, shall not constitute Good Reason unless both (x) the Executive
provides written notice to the Company of the condition claimed to constitute
Good Reason within sixty (60) days of the initial existence of such condition(s)
(such notice to be delivered in accordance with Section 18), and (y) the Company
fails to remedy such condition(s) within thirty (30) days of receiving such
written notice thereof; and provided, further, that in all events the
termination of the Executive’s employment with the Company shall not constitute
a termination for Good Reason unless such termination occurs not more than one
hundred and twenty (120) days following the initial existence of the condition
claimed to constitute Good Reason.




--------------------------------------------------------------------------------




(g)    As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
(h)    As used herein, a “Separation from Service” occurs when the Executive
dies, retires, or otherwise has a termination of employment with the Company
that constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
5.6.
Notice of Termination; Employment Following Expiration of Period of Employment.
Any termination of the Executive’s employment under this Agreement shall be
communicated by written notice of termination from the terminating party to the
other party. This notice of termination must be delivered in accordance with
Section 18 and must indicate the specific provision(s) of this Agreement relied
upon in effecting the termination. If the Company or the Executive delivers
notice of non-renewal of the Period of Employment pursuant to Section 2, the
Executive’s employment by the Company shall end at the expiration of the Period
of Employment then in effect (unless otherwise agreed by the parties) and, in
connection with such termination of employment, the Executive shall be entitled
to the benefits specified in Section 5.3(a) but not (except as otherwise
provided in the next sentence) the benefits specified in Section 5.3(b). If the
Company delivers notice of non-renewal of the Period of Employment pursuant to
Section 2 and the Executive’s employment by the Company terminates at the end of
the Period of Employment then in effect, the Company shall have the option of
either: (a) treating such termination as though it occurred immediately prior to
the end of the Period of Employment and Section 5.3(b) shall apply in connection
with such termination (for clarity, which shall continue to be subject to
Sections 5.3(c) and 5.4); or (b) treating such termination as though it occurred
immediately after the end of the Period of Employment, in which case Section
5.3(b) shall not apply but, if this clause (b) applies, the Executive’s
obligations pursuant to Sections 6.2 and 6.4 shall end on the last day of the
Period of Employment. The Company shall inform the Executive of its election
between (a) and (b) hereof at the time it provides the Executive the written
notice of non-renewal of the Period of Employment.

5.7
Limitation on Benefits.

(a)    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, the Executive under any other
Company plan or agreement (such payments or benefits are collectively referred
to as the “Benefits”) would be subject to the excise tax (the “Excise Tax”)
imposed under




--------------------------------------------------------------------------------




Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Executive received all of the
Benefits (such reduced amount is referred to hereinafter as the “Limited Benefit
Amount”). Unless the Executive shall have given prior written notice specifying
a different order to the Company to effectuate the Limited Benefit Amount, any
such notice consistent with the requirements of Section 409A of the Code to
avoid the imputation of any tax, penalty or interest thereunder, the Company
shall reduce or eliminate the Benefits by first reducing or eliminating those
payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the Determination (as
hereinafter defined). Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation. The Company will reasonably cooperate with the
Executive as to such matters.
(b)    A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by the Company’s independent public accountants or
another certified public accounting firm or executive compensation consulting
firm of national reputation designated by the Company (the “Firm”) at the
Company’s expense. The Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Company and the Executive within ten (10) business days of
the date of termination of the Executive’s employment, if applicable, or such
other time as reasonably requested by the Company or the Executive (provided the
Executive reasonably believes that any of the Benefits may be subject to the
Excise Tax), and if the Firm determines that no Excise Tax is payable by the
Executive with respect to any Benefits, it shall furnish the Executive with an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to any such Benefits. Unless the Executive provides written
notice to the Company within ten (10) business days of the delivery of the
Determination to the Executive that he disputes such Determination, the
Determination shall be binding, final and conclusive upon the Company and the
Executive.
6.
Protective Covenants.

6.1
Confidential Information; Inventions; Indemnity Agreement. Concurrent with the
execution of this Agreement, the Executive shall execute and deliver to the
Company a Proprietary Information and Inventions Assignment Agreement in the
form attached hereto as Exhibit C (the “PIIA”). In addition, in connection





--------------------------------------------------------------------------------




with entering into this Agreement the Executive and the Company are entering
into an Indemnity Agreement (the “Indemnity Agreement”).
6.2
Restriction on Competition. The Executive agrees that if the Executive were to
become employed by, or substantially involved in, the business of a competitor
of the Company or any of its Affiliates during the period of one (1) year
following the Severance Date, it would be very difficult for the Executive not
to rely on or use the Company’s and its Affiliates’ trade secrets and
confidential information. Thus, to avoid the inevitable disclosure of the
Company’s and its Affiliates’ trade secrets and confidential information, and to
protect such trade secrets and confidential information and the Company’s and
its Affiliates’ relationships and goodwill with customers, during the Period of
Employment and for a period of one (1) year after the Severance Date, the
Executive will not directly or indirectly through any other Person engage in,
enter the employ of, render any services to, have any ownership interest in, nor
participate in the financing, operation, management or control of, any Competing
Business. For purposes of this Agreement, the phrase “directly or indirectly
through any other Person engage in” shall include, without limitation, any
direct or indirect ownership or profit participation interest in such
enterprise, whether as an owner, stockholder, member, partner, joint venturer or
otherwise, and shall include any direct or indirect participation in such
enterprise as an employee, consultant, director, officer, licensor of technology
or otherwise. For purposes of this Agreement, “Competing Business” means a
Person anywhere in the continental United States and elsewhere in the world
where the Company and its Affiliates engage in business, or reasonably
anticipate engaging in business, on the Severance Date (the “Restricted Area”)
that at any time during the Period of Employment has competed, or any and time
during the period of one (1) year following the Severance Date competes, with
the Company or any of its Affiliates in the business of the research and/or the
development of product(s) with similar mechanisms or actions to a Company
product in Phase III clinical development or commercialized. Nothing herein
shall prohibit the Executive from being a passive owner of not more than one
percent (1%) of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation.

6.3
Non-Solicitation of Employees and Consultants. During the Period of Employment
and for a period of one (1) year after the Severance Date, the Executive will
not directly or indirectly through any other Person solicit, induce or
encourage, or attempt to solicit, induce or encourage, any employee or
independent contractor of the Company or any Affiliate of the Company to leave
the employ or service, as applicable, of the Company or such Affiliate, or
become employed or engaged by any third party, or in any way interfere with the
relationship between the Company or any such Affiliate, on the one hand, and any
employee or independent contractor thereof, on the other hand.





--------------------------------------------------------------------------------




6.4
Non-Interference with Customers. During the Period of Employment and for a
period of one (1) year after the Severance Date, the Executive will not,
directly or indirectly through any other Person, use any of the Company’s trade
secrets to influence or attempt to influence customers, vendors, suppliers,
licensors, lessors, joint venturers, associates, consultants, agents, or
partners of the Company or any Affiliate of the Company to divert their business
away from the Company or such Affiliate, and the Executive will not otherwise
use the Company’s trade secrets to interfere with, disrupt or attempt to disrupt
the business relationships, contractual or otherwise, between the Company or any
Affiliate of the Company, on the one hand, and any of its or their customers,
suppliers, vendors, lessors, licensors, joint venturers, associates, officers,
employees, consultants, managers, partners, members or investors, on the other
hand.

6.5
Cooperation. Following the Executive’s last day of employment by the Company,
the Executive shall reasonably cooperate with the Company and its Affiliates in
connection with: (a) the transition of the Executive’s duties and
responsibilities; (b) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving the
Company and any Affiliates with respect to matters relating to the Executive’s
employment with, or service as a member of the board of directors of, the
Company or any Affiliate (collectively, “Litigation”); and (c) any audit of the
financial statements of the Company or any Affiliate with respect to the period
of time when the Executive was employed by the Company or any Affiliate
(“Audit”). The Executive acknowledges that such cooperation may include, but
shall not be limited to, the Executive making himself available to the Company
or any Affiliate (or their respective attorneys or auditors) upon reasonable
notice for: (i) interviews, factual investigations, and providing declarations
or affidavits that provide truthful information in connection with any
Litigation or Audit; (ii) appearing at the request of the Company or any
Affiliate to give testimony without requiring service of a subpoena or other
legal process; (iii) volunteering to the Company or any Affiliate pertinent
information related to any Litigation or Audit; and (iv) turning over to the
Company or any Affiliate any documents relevant to any Litigation or Audit that
are or may come into the Executive’s possession. With respect to any such
cooperation requested by the Company of the Executive, the Company will use
reasonable efforts to accommodate the Executive’s other obligations to any other
employer at the time.

6.6
Understanding of Covenants. The Executive acknowledges that, in the course of
his employment with the Company and/or its Affiliates and their predecessors, he
has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their predecessors’ trade secrets and with other confidential
and proprietary information concerning the Company, its Affiliates and their
respective predecessors and that his services have been and will be of special,
unique and extraordinary value to the Company and its Affiliates. The Executive
agrees that the foregoing covenants set forth in the PIIA and the other
provisions





--------------------------------------------------------------------------------




of this Section 6 (together, the “Restrictive Covenants”) are reasonable and
necessary to protect the Company’s and its Affiliates’ trade secrets and other
confidential and proprietary information, good will, stable workforce, and
customer relations.
Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conducts
business throughout the Restricted Area, and (v) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 and the PIIA regardless of whether the Executive is then entitled
to receive severance pay or benefits from the Company. The Executive understands
that the Restrictive Covenants may limit his ability to earn a livelihood in a
business similar to the business of the Company and any of its Affiliates, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living. The Executive agrees that the Restrictive Covenants do not confer a
benefit upon the Company disproportionate to the detriment of the Executive.
6.7
Enforcement. The Executive agrees that the Executive’s services are unique and
that he has access to Company Confidential Information and Associated
Third-Party Confidential Information (as such terms are defined in the PIIA).
Accordingly, without limiting the generality of Section 9(B) of the PIIA, the
Executive agrees that a material breach by the Executive of any of the
Restrictive Covenants would cause immediate and irreparable harm to the Company
that would be difficult or impossible to measure, and that damages to the
Company for any such injury would therefore be an inadequate remedy for any such
breach. Therefore, the Executive agrees that in the event of any breach or
threatened breach of any of the Restrictive Covenants, the Company shall be
entitled, in addition to and without limitation upon all other remedies the
Company may have under this Agreement, at law or otherwise, to obtain specific
performance, injunctive relief and/or other appropriate relief (without posting
any bond or deposit) in order to enforce or prevent any violations of such
Restrictive Covenants. The Executive further agrees that the applicable period
of time any Restrictive Covenant is in effect following the Severance Date, as
determined pursuant to the foregoing provisions of this Section 6 and the PIIA,
as applicable, such period of time shall be extended by the same amount of time
that the Executive is in breach of any Restrictive Covenant.





--------------------------------------------------------------------------------




7.
Non-Disparagement. The Executive agrees, during the Period of Employment and for
one (1) year following the Severance Date, not to disparage the Company, its
divisions, subsidiaries, parents, or affiliated corporations, past and present,
and each of them, as well as its and their directors, officers, products, and
services, either orally or in writing, at any time. The Company shall instruct
its directors and officers to, during the Period of Employment and for one (1)
year following the Severance Date, not disparage the Executive, either orally or
in writing, at any time. The foregoing provisions of this Section 7 shall not be
violated by truthful statements made (a) to any federal, state or local
government official or (b) which are in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

8.
Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation. Except for such
withholding rights, the Executive is solely responsible for any and all tax
liability that may arise with respect to the compensation provided under or
pursuant to this Agreement.

9.
Successors and Assigns.

(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.


(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Without limiting the generality of the
preceding sentence, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.


10.
Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

11.
Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither





--------------------------------------------------------------------------------




form a part of this Agreement nor are they to be used in the construction or
interpretation thereof.
12.
Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Washington, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Washington without regard to principles of
conflict of laws. The parties agree that the Executive’s job duties as the
Company’s President and Chief Executive Officer affect goods and services
involved in interstate commerce.

13.
Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

14.
Entire Agreement. This Agreement, together with the PIIA and the Indemnity
Agreement (collectively, the “Integrated Agreement”), embodies the entire
agreement of the parties hereto respecting the matters within its scope. This
Integrated Agreement supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bears upon the subject matter hereof.
Any prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Integrated Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect. There are no representations, warranties, or
agreements, whether express or implied, or oral or written, with respect to the
subject matter hereof, except as expressly set forth herein.

15.
Modifications. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.





--------------------------------------------------------------------------------




16.
Waiver. Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

17.
Arbitration. Except as provided in Section 6.7, any non-time barred, legally
actionable controversy or claim arising out of or relating to this Agreement
shall be subject to arbitration as provided in Section 8 of the PIIA (including
the provisions for injunctive relief pursuant to Section 9(B) of the PIIA in the
circumstances set forth therein).

18.
Notices. Any notice provided for in this Agreement must be in writing and must
be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

if to the Company:
CTI BioPharma Corp.
3101 Western Avenue, Suite 600
Seattle, Washington 98121
Attention: Chairman    
with a copy (which shall not constitute notice) to:
C. Brophy Christensen, Esq.
O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111-3823


if to the Executive, to the address most recently on file in the payroll records
of the Company.
19.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement





--------------------------------------------------------------------------------




shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.
20.
Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

21.
Section 409A.

(a)    It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to the Executive. Any
installment payments provided for in this Agreement shall be treated as a series
of separate payments for purposes of Code Section 409A.
(b)    Anything in this Agreement to the contrary notwithstanding, payments to
be made under this Agreement pursuant to Section 5.3(b) or (c) upon the
Executive’s Separation from Service that constitute “nonqualified deferred
compensation” subject to and within the meaning of Code Section 409A shall, if
the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, be paid not earlier than the earlier of (i) the date which is six (6)
months after the Executive’s Separation from Service for any reason other than
death, or (ii) the date of the Executive’s death. The provisions of this Section
20(b) shall only apply if, and to the extent, required to avoid the imputation
of any tax, penalty or interest pursuant to Code Section 409A. Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s Separation from Service that are not so paid by reason of this
Section 21(b) shall be paid (without interest) as soon as practicable (and in
all events within ten (10) days) after the date that is six (6) months after the
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within ten (10) days, after the date of the Executive’s death).
(c)    To the extent that any benefits pursuant to Section 5.3(b)(ii) or
5.3(b)(iii) or reimbursements pursuant to Section 4.2 are taxable to the
Executive, any reimbursement




--------------------------------------------------------------------------------




payment due to the Executive pursuant to any such provision shall be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to such provisions are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that the Executive receives in one taxable year shall not affect the amount of
such benefits or reimbursements that the Executive receives in any other taxable
year.
22.
D&O Coverage. During the Period of Employment, the Company shall have in force
directors and officers insurance coverage (“D&O Insurance”) that covers the
Executive. to the same degree as it covers the non-employee members of the
Board. If such D&O Insurance is issued in a claims made form, during the Period
of Employment and for a period of at least six (6) years following the Severance
Date the Company shall continue to cover the Executive under such coverage to
the same degree as it covers the non-employee members of the Board. The
Executive’s ability to choose his own legal counsel in connection with the
Company’s defense and indemnification of him shall be governed by the applicable
insurance policy or the Indemnity Agreement, as applicable.

[The remainder of this page has intentionally been left blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.
“COMPANY”
CTI BioPharma Corp.,
a Washington corporation




By: /s/ Richard L. Love                
Name:    Richard L. Love
Title:    Interim President and
Chief Executive Officer


“EXECUTIVE”
/s/ Adam R. Craig                        
Adam R. Craig








--------------------------------------------------------------------------------




EXHIBIT A


STOCK OPTION AGREEMENT




[Attached]




--------------------------------------------------------------------------------




CTI BIOPHARMA CORP.
STOCK OPTION AGREEMENT
(Inducement Grant)




THIS STOCK OPTION AGREEMENT (the “Option Agreement”) is dated as of
[____________], 2017 (the “Grant Date”) by and between CTI BioPharma Corp., a
Washington corporation (the “Corporation”), and Adam R. Craig (the
“Participant”).


W I T N E S S E T H


WHEREAS, the Corporation desires to grant to the Participant, effective as of
the date hereof, the Option (as defined below), upon the terms and conditions
set forth herein;


WHEREAS, the Option constitutes the option grant contemplated by Section 3.3 of
the Participant’s employment agreement with the Corporation dated February 24,
2017 (the “Employment Agreement”); and


WHEREAS, the Option is a stand-alone option grant and was not granted under any
of the Corporation’s equity incentive plans, including the CTI BioPharma Corp.
2015 Equity Incentive Plan, and any shares issued in respect of the Option shall
not count against the share limits of any such plan.


NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:


1.
Grant.

According to and subject to the terms and conditions of this Option Agreement,
the Corporation hereby grants to the Participant the option (the “Option”) to
purchase all or any part of an aggregate of [1,200,000][Total, including
corresponding similar option granted pursuant to the 2015 Equity Incentive Plan,
to equal 1,200,000 shares.] shares (the “Shares”) of the Corporation’s common
stock (“Common Stock”) at the exercise price of [$_____] per share (the
“Exercise Price”). The Option will be treated as a Nonqualified Stock Option
(for U.S. employees). The Exercise Price and the number of Shares covered by the
Option are subject to adjustment under Section 8 of this Option Agreement.


2.
Vesting; Limits on Exercise.

2.1    Vesting and Exercise in General. The Option may be exercised only to the
extent it is vested. Subject to Section 5 below, the Option will vest and become
exercisable in percentage installments of the aggregate number of Shares subject
to the Option in accordance with the following schedule: [The vesting schedule
will be six semi-annual installments measured from the executive’s start date.]




--------------------------------------------------------------------------------




Date of Vesting
Portion of
the Option that is Vested/Exercisable
[_______], 2017
One-sixth (1/6)
[_______], 2018
One-sixth (1/6)
[_______], 2018
One-sixth (1/6)
[_______], 2019
One-sixth (1/6)
[_______], 2019
One-sixth (1/6)
[_______], 2020
One-sixth (1/6)



2.2    Exercisability.


•
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue until the expiration or
earlier termination of the Option as provided in this Option Agreement.

•
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.



3.
Continuance of Employment/Service Required; No Employment/Service Commitment.



Except as expressly provided in Section 5.3, the Participant must not have a
Termination of Service prior to a particular vesting date of the Option in order
to vest in the applicable installment of the Option and the rights and benefits
under this Option Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of a Termination of Service as provided
in Section 5 below.


The Option grant shall not create a right to continued employment or service
with the Corporation or any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation (a “Subsidiary”) nor shall it create a right to
employment or be interpreted as forming an employment or services contract with
the Corporation or any Subsidiary and shall not interfere with the ability of
the Corporation or any Subsidiary, as applicable, to terminate the Participant’s
employment or service relationship (if any) or affect the right of the
Corporation or any Subsidiary to increase or decrease the Participant’s other
compensation. Nothing in this Option Agreement, however, is intended to
adversely affect any contractual right(s) of the Participant, independent of the
Option grant and this Option Agreement, between the Participant and Corporation
or any Subsidiary without his or her consent thereto.


For purposes of the Option, “Termination of Service” means (a) in the case of an
employee, a cessation of the employee-employer relationship between the employee
and the




--------------------------------------------------------------------------------




Corporation or one of its Subsidiaries for any reason, including, but not by way
of limitation, a termination by resignation, discharge, death, disability or the
disaffiliation of a Subsidiary, but excluding any such termination where there
is a simultaneous reemployment by the Corporation or one of its Subsidiaries;
(b) in the case of a consultant, a cessation of the service relationship between
the consultant and the Corporation or one of its Subsidiaries for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability, or the disaffiliation of a Subsidiary, but
excluding any such termination where there is a simultaneous re-engagement of
the consultant by the Corporation or one of its Subsidiaries; and (c) in the
case of a member of the Board (a “Director”), a cessation of the Director’s
service on the Board for any reason, including, but not by way of limitation, a
termination by resignation, death, disability or non-reelection to the Board.
The determination of whether a Termination of Service has occurred shall be made
by the Administrator in its sole discretion. As used herein, the “Administrator”
means the Board of Directors of the Corporation (the “Board”) or one or more
committees appointed by the Board or another committee (within its delegated
authority) to administer all or certain aspects of this Option Agreement.


Unless otherwise expressly provided by the Corporation, in the event that: (1)
the Participant is, on the Grant Date, both an employee of the Corporation or
one of its Subsidiaries and a Director, the determination of whether a
Termination of Service has occurred with respect to the Participant shall be
determined by reference to the date on which the Participant is no longer an
employee of the Corporation or one of its Subsidiaries; and (2) in the event the
Participant is, on the Grant Date, not an employee of the Corporation or one of
its Subsidiaries and is both a Director and a consultant, the determination of
whether a Termination of Service has occurred with respect to the Participant
shall be determined by reference to the date on which the Participant is no
longer a Director.


4.
Method of Exercise of Option.



Any vested portion of the Option may be exercised by the Participant’s delivery
of a written or electronic notice of exercise (in a form acceptable to the
Corporation) to the Secretary of the Corporation (or its designee), setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment of the aggregate Exercise Price and any Tax-Related
Items (as defined in Section 7 below).


The Exercise Price shall be payable to the Corporation by one or more following
methods:


(a) by check;


(b) through irrevocable instructions from the Participant to the Corporation’s
designated broker or other broker permitted by the Corporation to remit funds
required to satisfy all or a portion of the Exercise Price to the Corporation
under a broker-assisted cashless exercise; provided, however, that the
Participant shall be permitted to engage an individual broker in connection with
the cashless exercise contemplated under this Section 4(b) to the extent the
Participant has adopted an arrangement that is intended to comply with the
requirements of Rule




--------------------------------------------------------------------------------




10b5-1(c)(1)(i)(B) under the Securities Act (a “10b5-1 Trading Plan”) with
respect to transactions involving the Option and/or Shares subject to the
Option; or


(c) if so permitted by the Administrator in its sole discretion, by a reduction
in the number of Shares otherwise deliverable pursuant to the Option or by
delivery of previously owned shares of Common Stock.


As soon as practicable after receipt of the Participant’s written notice of
exercise and full payment of the Exercise Price and any Tax-Related Items, the
Corporation shall deliver to the Participant Share certificates (which may be in
book entry form) representing the Shares underlying the exercised Option. The
Corporation will not be obligated to deliver any Shares unless and until it
receives full payment of the Exercise Price and any Tax-Related Items and any
other conditions to exercise have been satisfied.


5.
Early Termination of Option; Possible Acceleration on Certain Events.



5.1.Expiration Date. Subject to earlier termination as provided herein, the
Option will terminate on the tenth (10th) anniversary of the Grant Date (the
“Expiration Date”).


5.2.Possible Termination of Option upon Certain Corporate Tranasction. Upon the
occurrence of any of the following: any merger, combination, consolidation,
conversion or other reorganization in connection with which the Corporation does
not survive (or does not survive as a public company in respect of its Common
Stock); any exchange of Common Stock or other securities of the Corporation in
connection with which the Corporation does not survive (or does not survive as a
public company in respect of its Common Stock); a sale of all or substantially
all the business, stock or assets of the Corporation in connection with which
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock); a dissolution of the Corporation; or any other
event in which the Corporation does not survive (or does not survive as a public
company in respect of its Common Stock); then the Administrator may make
provision for a cash payment in settlement of, or for the termination,
assumption, substitution or exchange of, the Option or the cash, securities or
property deliverable to the holder thereof based upon, to the extent relevant
under the circumstances, the distribution or consideration payable to holders of
the Common Stock upon or in respect of such event. Upon the occurrence of any
event described in the preceding sentence, then, unless the Administrator has
made a provision for the substitution, assumption, exchange or other
continuation or settlement of the Option or the Options would otherwise continue
in accordance with its terms in the circumstances, the Option, to the extent
then outstanding and unvested, shall become fully vested, and the Option shall
terminate upon the related event; provided that the holder of the Option shall
be given reasonable advance notice of the impending termination and a reasonable
opportunity to exercise the outstanding vested Option (after giving effect to
the foregoing acceleration provision) in accordance with its terms before the
termination of the Option (except that in no case shall more than ten days’
notice of the impending termination be required and any acceleration of vesting
and any exercise of any portion of the Option that is so accelerated may be made
contingent upon the actual occurrence of the event). The Administrator may adopt
such valuation methodologies for the Option as it deems reasonable in the event
of a




--------------------------------------------------------------------------------




cash or property settlement and, without limitation on other methodologies, may
base such settlement solely upon the excess if any of the per share amount
payable upon or in respect of such event over the exercise price of the Option.
In any of the events referred to in this Section 5.2, the Administrator may take
such action contemplated by this Section 5.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the Participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration and/or
termination to occur immediately prior to the applicable event and, in such
circumstances, will reinstate the original terms of the Option if an event
giving rise to an acceleration and/or termination does not occur. Any good faith
determination by the Administrator pursuant to its authority under this Section
5.2 shall be conclusive and binding on all persons.


5.3.Termination of Option upon the Participant’s Termination of Service. The
Option, to the extent not vested on the date of the Participant’s Termination of
Service (the “Termination Date”), shall terminate on such date and the
Participant shall have no right to any unvested portion of the Option or any
underlying Shares; provided, however, that if the Participant’s Termination of
Service occurs (a) upon or after a Change in Control as a result of a
termination of the Participant’s employment either by the Corporation without
Cause or by the Participant for Good Reason, or (b) as a result of the
Participant’s death or Disability, the Option, to the extent then outstanding
and unvested, shall be fully vested and exercisable upon the Participant’s
Termination Date. The Option, to the extent vested and outstanding on the
Participant’s Termination Date (after giving effect to the foregoing
acceleration provision, if applicable) will terminate (a) on the expiration of
twelve (12) months from the Termination Date if such Termination of Service is
the result of the Participant’s death or Disability, or (b) three (3) months
from the Termination Date if such Termination of Service is for any other
reason.


In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2.
5.4    Defined Terms. For purposes of the Option, the terms “Cause,” “Good
Reason” and “Disability” have the meanings ascribed to such terms in the
Employment Agreement; and a “Change in Control” shall be deemed to have occurred
as of the first day, after the date of grant of the particular award, that any
one or more of the following conditions shall have been satisfied:


(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding shares of common stock of the
Corporation (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (a), the
following acquisitions shall not constitute a Change in Control; (A) any





--------------------------------------------------------------------------------




acquisition directly from the Corporation, (B) any acquisition by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any affiliate of the Corporation
or a successor, or (D) any acquisition by any entity pursuant to a transaction
that complies with Sections 2(c)(1), (2) and (3) below;


(b)
Individuals who, as of the Grant Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;



(c)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation's assets directly or
through one or more subsidiaries (a “Parent”)) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or a Parent or any employee benefit plan (or
related trust) of the Corporation or such entity resulting from such Business
Combination or Parent) beneficially owns, directly or indirectly, 50% or more
of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership of 50% or more existed prior to the





--------------------------------------------------------------------------------




Business Combination, and (3) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination or
a Parent were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or


(d)
Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation other than in the context of a transaction that
does not constitute a Change in Control under clause (c) above.



6.
Non-Transferability.



The Option may not be subject to sale, transfer, alienation, assignment, pledge,
encumbrance or charge, other than by will or by the laws of descent and
distribution and the Option may only be exercised by the Participant during his
or her lifetime.


7.
Tax Withholding.



The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Subsidiary employing or retaining the
Participant, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Option and legally applicable to the Participant (“Tax-Related
Items”), is and remains the Participant’s responsibility and may exceed the
amount actually withheld by the Corporation or the Subsidiary employing or
retaining the Participant. The Participant further acknowledges that the
Corporation and/or the Subsidiary employing or retaining the Participant (1)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including, but
not limited to, the grant, vesting or exercise of the Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Option to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result except as otherwise expressly provided in the Option Agreement or any
other agreement with the Participant. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Corporation and/or the Subsidiary employing or
retaining the Participant (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Corporation
and/or the Subsidiary employing or retaining the Participant to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Corporation
and/or the Subsidiary employing or retaining the Participant, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from proceeds of the sale of Shares
acquired at exercise of the Option either through:




--------------------------------------------------------------------------------




•
a voluntary sale by the Participant by providing irrevocable instructions to the
Corporation’s designated broker to remit funds required to satisfy all or a
portion of the Tax-Related Items to the Corporation and/or the Subsidiary
employing or retaining the Participant under a broker-assisted cashless exercise
program implemented by the Corporation; provided, however, that the Participant
shall be permitted to engage an individual broker in connection with the
cashless exercise to the extent the Participant has adopted a 10b5-1 Trading
Plan with respect to transactions involving the Option and/or Shares subject to
the Option; or



•
through a mandatory sale arranged by the Corporation on the Participant’s behalf
pursuant to this authorization (without further consent).



The Corporation may withhold or account for Tax-Related Items by considering
maximum applicable rates, in which case the Participant will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent. Finally, the Participant agrees to pay to the Corporation or the
Subsidiary employing or retaining the Participant, including through withholding
from the Participant’s wages or other cash compensation payable to the
Participant by the Corporation and/or the Subsidiary employing or retaining the
Participant any amount of Tax-Related Items that the Corporation or the
Subsidiary employing or retaining the Participant may be required to withhold or
account for as a result of the Option that cannot be satisfied by the means
previously described. The Corporation may refuse to issue or deliver the Shares
or the proceeds of the sale of Shares, if the Participant fails to comply with
his or her obligations in connection with the Tax-Related Items.






--------------------------------------------------------------------------------




8.
Adjustments. Subject to Section 5.2 above, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation,
conversion or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock; or any
exchange of Common Stock or other securities of the Corporation, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
then the Administrator shall equitably and proportionately adjust (1) the
number, amount and type of shares of Common Stock (or other securities or
property) subject to the Option, (2) the Exercise Price of the Option, and/or
(3) the securities, cash or other property deliverable upon exercise or payment
of the Option, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by the Option and this Option
Agreement. It is intended that, if possible, any adjustments contemplated by
this Section 8 be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation, Section 409A of the U.S. Internal Revenue Code
such that the Option not be subject to taxation thereunder) and accounting (so
as to not trigger any unintended charge to earnings with respect to such
adjustment) requirements. Any good faith determination by the Administrator as
to whether an adjustment is required in the circumstances pursuant to this
Section 8, and the extent and nature of any such adjustment, shall be conclusive
and binding on all persons.



9.
Nature of Grant.



In accepting the grant of the Option, the Participant acknowledges, understands
and agrees that:
(a)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(b)    all decisions with respect to future option or other grants of awards, if
any, will be at the sole discretion of the Corporation;
(c)    the Participant’s acceptance of the Option is voluntary;
(d)    the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;
(e)    the Option and the Shares subject to the Option, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(f)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;




--------------------------------------------------------------------------------




(g)    for purposes of the Option, unless otherwise expressly provided in this
Option Agreement or determined by the Corporation, the Participant’s right to
vest in the Option, if any, will terminate as of the Termination Date and will
not be extended by any notice period (e.g., the Participant’s period of service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where the
Participant is employed or providing services or the terms of the Participant’s
employment or service agreement, if any); the Administrator shall have the
exclusive discretion to determine the Termination Date for purposes of the
Option grant (including whether the Participant may still be considered to be
providing services while on a leave of absence);
(h)    unless otherwise provided by the Corporation in its discretion, the
Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Corporation’s Shares;
and
(i)    the following provisions apply if the Participant is providing services
outside the United States:
(i)     the Option and the Shares subject to the Option are not part of normal
or expected compensation or salary for any purpose; and
(ii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the Participant’s termination of active
service (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Participant is
employed or providing services or the terms of the Participant’s employment or
service agreement, if any), and in consideration of the grant of the Option to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Corporation or any Subsidiary,
waives his or her ability, if any, to bring any such claim, and releases the
Corporation and its Subsidiaries from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by accepting the Option, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
(iii) the Participant acknowledges and agrees that neither the Corporation nor
any Subsidiary shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the Option or of any amounts due to the Participant pursuant to the
exercise of the Option or the subsequent sale of any Shares acquired upon
exercise.
10.
No Advice Regarding Grant.



The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Option (including,
without limitation, to determine the tax




--------------------------------------------------------------------------------




consequences with respect to the Option and any Shares that may be acquired upon
exercise of the Option). Neither the Corporation nor any of its officers,
directors, affiliates or advisors makes any representation (except for the terms
and conditions expressly set forth in this Option Agreement) or recommendation
with respect to the Option.


11.
Data Privacy.



The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data by and among, as applicable, the Corporation, the Participant’s employer
and any Subsidiaries ("Data") for the exclusive purpose of implementing,
administering and managing the Participant’s participation in this Option
Agreement or any other equity incentive plan of the Corporation (collectively
for purposes of this section, the “Plan”). The Participant understands that the
Corporation, the Participant’s employer or any Subsidiary retaining the
Participant may hold certain personal information about Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Corporation,
details of all Options or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan. The
Participant understands that Data may be transferred to E*Trade Financial
Services, Inc. or any other possible recipients which may be assisting the
Corporation (presently or in the future) with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that, if he or she resides outside the United States, the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s employer’s human resources representative
or the Subsidiary retaining the Participant. The Participant authorizes the
Corporation, E*Trade Financial Services, Inc. and any other possible recipients
which may assist the Corporation (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that, if he or she resides outside the
United States, the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Participant’s human resources
representative or the Subsidiary retaining the Participant. Further, the
Participant understands that the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
employment status or service and career with the Participant’s employer or the
Subsidiary retaining the Participant will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant’s consent is that
the




--------------------------------------------------------------------------------




Corporation may not be able to grant Options to the Participant or administer or
maintain such Options. Therefore, Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s employer's human
resources representative or the Subsidiary retaining the Participant.


12.
Insider Trading Restrictions/Market Abuse Laws.



The Participant acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States and the Participant’s country of residence (if
different), which may affect his or her ability to acquire or sell Shares during
such times as the Participant is considered to have “inside information”
regarding the Corporation (as defined by the laws in the applicable
jurisdictions, including the United States and the Participant’s country of
residence). Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Corporation insider trading policy. The Participant is responsible for ensuring
compliance with any applicable restrictions and is advised to consult his or her
personal legal advisor on this matter.


13.
Notices.



Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government or any equivalent non-United States
postal office. Any such notice shall be given only when received, but if the
Participant is no longer employed by or providing services to the Corporation or
a Subsidiary, shall be deemed to have been duly given five business days after
the date mailed in accordance with the foregoing provisions of this Section 13.


14.
Entire Agreement.



This Option Agreement (together with the provisions of the Employment Agreement
referred to herein) constitutes the entire agreement and supersedes all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. This Option Agreement may be amended by
the Administrator from time to time, provided that any such amendment must be in
writing and signed by the Corporation. Any such amendment that materially and
adversely affects the Participant’s rights under this Option Agreement requires
the consent of the Participant in order to be effective with respect to the
Option, provided that such consent shall not be required if the Administrator
determines, in its sole and absolute discretion, that the amendment is required
or advisable in order for the Corporation or this Option to satisfy




--------------------------------------------------------------------------------




applicable law, to meet the requirements of any accounting standard or to avoid
any adverse accounting treatment. The Corporation may, however, unilaterally
waive any provision hereof in writing to the extent such waiver does not
adversely affect the interests of the Participant hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.


15.
Effect of this Agreement.



Subject to the Corporation’s right to terminate the Option pursuant to Section
5.2 of this Option Agreement, this Option Agreement shall be assumed by, be
binding upon and inure to the benefit of any successor or successors to the
Corporation.


16.
Counterparts.



This Option Agreement may be executed simultaneously in any number of
counterparts, including through electronic transmission, each of which
counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.


17.
Section Headings.



The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.


18.
Governing Law; Venue.



This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Washington without regard to conflict
of law principles thereunder. For purposes of litigating any dispute that arises
under this grant or the Option Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Washington, and agree that such
litigation shall be conducted in the courts of King County, Washington, or the
federal courts for the United States for the Western District of Washington,
where this grant is made and/or to be performed.


19.
Clawback Policy.



The Option is subject to the terms of any recoupment, clawback or similar
provisions of applicable law (in each case, without regard to whether any such
applicable law was implemented or promulgated, as applicable, after the date the
Option was granted), any of which could in certain circumstances require
forfeiture of the Option and repayment or forfeiture of any Shares or other cash
or property received with respect to the Option (including any value received
from a disposition of the Shares acquired upon exercise of the Option).






--------------------------------------------------------------------------------




20.
Language.



If the Participant has received this Option Agreement or any other document
related hereto translated into a language other than English and if the meaning
of the translated version is different than the English version, the English
version will control.


21.
Electronic Delivery and Acceptance.

 
The Corporation may, in its sole discretion, decide to deliver any documents
related to the Option by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and agrees to the administration
of the Option through an on-line or electronic system established and maintained
by the Corporation or a third party designated by the Corporation.


22.
Severability.



The provisions of this Option Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


23.
[Reserved].



24.
Imposition of Other Requirements.



Subject to Section 14 of this Option Agreement, the Corporation reserves the
right to impose other requirements on the Option and on any Shares acquired
under the Option, to the extent the Corporation determines it is necessary or
advisable for legal or administrative reasons and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.






--------------------------------------------------------------------------------




CTI BioPharma Corp.
a Washington corporation


By:                 
Print Name:    Richard L. Love
Title:     Director


PARTICIPANT


                
Adam R. Craig














--------------------------------------------------------------------------------




EXHIBIT B
FORM OF RELEASE AGREEMENT
1.    Resignation. Adam R. Craig (“Executive”) confirms his separation as an
officer, employee, director, manager and in each and every other capacity with
CTI BioPharma Corp. (the “Company”) and each of its affiliates effective on
[___________, 20__]. Executive agrees that he holds no such position.
2.    Release. Executive, on his own behalf and on behalf of his descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby acknowledges full and complete satisfaction of and fully and
forever releases and discharges and covenants not to sue the Company, its
divisions, subsidiaries, parents, or affiliated corporations, past and present,
and each of them, as well as its and their assignees, successors, directors,
officers, stockholders, partners, representatives, attorneys, agents or
employees, past or present, or any of them (individually and collectively,
“Releasees”), from, and agrees not to sue concerning, or in any manner
institute, prosecute or pursue, or cause to be instituted, prosecuted, or
pursued, any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any acts or
omissions that have occurred up until and including the date and time that
Executive signs the Agreement (collectively, “Claims”), including, without
limitation, (a) any and all Claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship; (b) any and all Claims for violation of any federal, state or
municipal law, constitution, regulation, ordinance or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Americans with Disabilities Act of 1990, the Fair Labor Standards
Act, the Employee Retirement Income Security Act of 1974, and the federal Family
Medical Leave Act, and all amendments to each such law; (c) any and all Claims
for any wrongful discharge of employment; termination in violation of public
policy; discrimination; harassment; retaliation; breach of contract, both
express and implied (including but not limited to Claims arising out of the
Employment Agreement); breach of covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; personal injury; invasion of privacy;
false imprisonment; and conversion; (d) any and all Claims for wages, benefits,
severance, vacation, bonuses, commissions, equity, expense reimbursements, or
other compensation or benefits; and (e) any and all Claims for attorneys' fees,
costs and/or penalties; provided, however, that the foregoing release does not
apply to any obligation of the Company to Executive pursuant to any of the
following: (1) Section 5.3 of the Employment Agreement dated as of [__________,
2017] by and between the Company and Executive (the “Employment Agreement”); (2)
any equity-based awards previously granted by the Company to Executive, to the
extent that such awards continue after the termination of Executive’s employment
with the Company in accordance with the applicable terms of such awards; (3) any
right to indemnification that Executive may have pursuant to the Company’s
bylaws, its corporate charter or under any written indemnification agreement
with the Company (or any corresponding




--------------------------------------------------------------------------------




provision of any subsidiary or affiliate of the Company) with respect to any
loss, damages or expenses (including but not limited to attorneys’ fees to the
extent otherwise provided) that Executive may in the future incur with respect
to his service as an employee, officer or director of the Company or any of its
subsidiaries or affiliates; (4) with respect to any rights that Executive may
have to insurance coverage for such losses, damages or expenses under any
Company (or subsidiary or affiliate) directors and officers liability insurance
policy; or (5) any rights to continued medical and dental coverage that
Executive may have under COBRA. In addition, this release does not cover any
Claim that cannot be so released as a matter of applicable law. Notwithstanding
anything to the contrary herein, nothing in this Agreement prohibits Executive
from filing a charge with or participating in an investigation conducted by any
state or federal government agencies. However, Executive does waive the right to
receive any monetary or other recovery, should any agency or any other person
pursue any claims on Executive’s behalf arising out of any claim released
pursuant to this Agreement; provided that this waiver is given only to the
maximum extent permitted by law and, without limiting the generality of the
foregoing provision, nothing in this Agreement prevents Executive from accepting
a whistleblower award from the Securities and Exchange Commission pursuant to
Section 21F of the Securities Exchange Act of 1934, as amended. Executive
acknowledges and agrees that he has received any and all leave and other
benefits that he has been and is entitled to pursuant to the Family and Medical
Leave Act of 1993.
3.    Acknowledgement of Payment of Wages. Executive agrees that he has been
paid all compensation and benefits due from the Company and each of its
affiliates (including, but not limited to, accrued vacation, salary, bonus,
incentive, and other wages). Executive agrees that he has submitted and been
reimbursed for all reimbursable business expenses.
4.    Waiver of Unknown Claims. This Agreement is intended to be effective as a
general release of and bar to each and every Claim hereinabove specified.
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
5.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and that this waiver and release is knowing and voluntary. Executive
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date Executive signs this
Agreement. Executive further expressly acknowledges and agrees that:
(a)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before executing this Agreement;
(b)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;




--------------------------------------------------------------------------------




(c)    He was given a copy of this Agreement on [_________, 20___], and informed
that he had [twenty-one (21)] days within which to consider this Agreement and
that if he wished to execute this Agreement prior to the expiration of such
[21]-day period he will have done so voluntarily and with full knowledge that he
is waiving his right to have [twenty-one (21)] days to consider this Agreement;
and that such [twenty-one (21)] day period to consider this Agreement would not
and will not be re-started or extended based on any changes, whether material or
immaterial, that are or were made to this Agreement in such [twenty-one (21)]
day period after he received it;
(d)    He was informed that he had seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
this revocation right, neither the Company nor Executive will have any
obligation under this Agreement. Any notice of revocation should be sent by
Executive in writing to the Company (attention [_____________]), [Address], so
that it is received within the seven-day period following execution of this
Agreement by Executive.
(e)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
6.    No Transferred Claims. Executive represents and warrants to the Company
that he has not heretofore assigned or transferred to any person not a party to
this Agreement any released matter or any part or portion thereof.
7.    Return of Property. Executive represents and covenants that he has
fulfilled his obligations pursuant to Section 3 of the PIIA (as such term is
defined in the Employment Agreement).
8.    Miscellaneous. The following provisions shall apply for purposes of this
Agreement:
(a)    Successors. This Agreement is personal to Executive and shall not be
assignable by Executive. This Agreement shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Agreement for all purposes. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires ownership of the Company or to which the Company assigns
this Agreement by operation of law or otherwise.
(b)    Number and Gender; Examples. Where the context requires, the singular
shall include the plural, the plural shall include the singular, and any gender
shall include all




--------------------------------------------------------------------------------




other genders. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates.
(c)    Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
(d)    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Washington, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Washington without regard to principles of
conflict of laws. The parties agree that Executive’s job duties as the Company’s
President and Chief Executive Officer affect goods and services involved in
interstate commerce.
(e)    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.
(f)    Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
(g)    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
(h)    Arbitration. Any controversy arising out of or relating to this Agreement
shall be submitted to arbitration in accordance with the arbitration provisions
of the Employment Agreement and the PIIA (as such term is defined in the
Employment Agreement).
(i)    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
(j)    Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of




--------------------------------------------------------------------------------




such language. The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.
[Remainder of page intentionally left blank]
 




--------------------------------------------------------------------------------




The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.
EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.
“EXECUTIVE”


                                
Adam R. Craig


EXECUTED this ________ day of ________ 20___, at ______________________ County,
__________.


“COMPANY”
CTI BioPharma Corp.,
a Washington corporation


By:                            
Name:                         
Title:                         








--------------------------------------------------------------------------------




EXHIBIT C
PROPRIETARY INFORMATION AGREEMENT
[Attached]












--------------------------------------------------------------------------------




PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT
As a condition of my employment by CTI BioPharma Corp., a Washington corporation
(together with its affiliates, successors or assigns, the “Company”), and for
other good and valuable consideration, the receipt and sufficiency of which I
hereby acknowledge, I agree to the following:


1.    Confidential Information.


A.    Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of an officer of the Company (other than me), any
Company Confidential Information, except under a non-disclosure agreement duly
authorized and executed by the Company. I understand that “Company Confidential
Information” means any non-public information that relates to the actual or
anticipated business or research and development of the Company; technical data,
trade secrets or know-how, including, but not limited to, research, product
plans or other information regarding the Company’s products or services and
markets therefor; customer lists, contact information, buying history, contract
negotiations and preferences (including, but not limited to, customers of the
Company on whom I called or with whom I became acquainted during the term of my
employment); vendor lists, contact information, and contract negotiations
(including, but not limited to, vendors of the Company on whom I called or with
whom I became acquainted during the term of my employment); personnel
information (including information regarding other employees’ skills,
performance, discipline and compensation); software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information; marketing, pricing, and financing information, plans
and strategies; finances or other business information. I further understand
that Company Confidential Information does not include any of the foregoing
items that have become publicly known and made generally available through no
act of mine or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions thereof. I understand
that nothing in this Agreement is intended to limit employees’ rights to discuss
the terms, wages, and working conditions of their employment, as protected by
applicable law.


B.    Third-Party Information. I recognize that the Company has received and in
the future will receive from third parties associated with the Company, e.g.,
the Company’s customers, suppliers, licensors, licensees, partners, or
collaborators (“Associated Third Parties”) their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes (“Associated Third-Party Confidential Information”). By way of example,
Associated Third-Party Confidential Information may include the habits or
practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter to hold
all such confidential or proprietary information in the strictest confidence and
not to disclose it to




--------------------------------------------------------------------------------




any person, firm or corporation or to use it except as necessary in carrying out
my work for the Company consistent with the Company’s agreement with such
Associated Third Parties.


C.    EU Personal Data. During my employment with the Company, I have had access
to and may continue to have access to individually identifying information about
Company employees, contractors and third-party workers in European Union
countries (collectively, “EU Personal Data”). I will access EU Personal Data
only when I have a legitimate and necessary business reason to do so. I further
agree to strictly maintain the confidentiality of EU Personal Data.


D.    Immunity. Pursuant to the Defend Trade Secrets Act of 2016, I acknowledge
that I may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that: (a) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed in a lawsuit or other proceeding, provided that
such filing is made under seal. Further, I understand that the Company will not
retaliate against me in any way for any such disclosure made in accordance with
the law. In the event a disclosure is made, and I file any type of proceeding
against the Company alleging that the Company retaliated against me because of
my disclosure, I may disclose the relevant trade secret to my attorney and may
use the trade secret in the proceeding if (i) I file any document containing the
trade secret under seal, and (ii) I do not otherwise disclose the trade secret
except pursuant to court or arbitral order.


2.    Inventions.


A.    Inventions Retained and Licensed. I represent that there are no
inventions, original works of authorship, developments, improvements or trade
secrets that were made by me prior to my employment with the Company
(collectively referred to as “Prior Inventions”) that relate in any way to the
Company’s business, products or research and development, and that are not
assigned to the Company hereunder. If in the course of my employment with the
Company, I incorporated into a Company product, process or service a Prior
Invention owned by me or in which I have an interest, I hereby grant to the
Company, effective as of the date of such incorporation, a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, worldwide, sublicensable
(through one or more tiers of sublicensees), transferable license to make, have
made, use, import, offer for sale, sell, create Derivative Works (as such term
is defined in the United States Copyright Act) of, distribute, publicly display
and publicly perform such Prior Invention as part of or in connection with such
product, process, service, technology or other work, and to practice any method
related thereto.
  
B.    Assignment of Inventions. I agree that I hereby assign and will assign to
the Company, or its designee, all my right, title and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, that I may
have solely or jointly conceived or developed or reduced to practice, or caused
to be conceived or developed or reduced to practice, or that I may solely or
jointly conceive or




--------------------------------------------------------------------------------




develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(whether before or after the execution of this Agreement and including during
“off-duty” hours) (collectively referred to as “Inventions”). I further
acknowledge that all original works of authorship that have been and are made by
me (solely or jointly with others) within the scope of and during the period of
my employment with the Company (whether before or after the execution of this
Agreement) and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act. I understand and agree
that the decision whether or not to commercialize or market any invention
developed by me solely or jointly with others is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty or other
compensation will be due to me as a result of the Company’s efforts to
commercialize or market any such Invention. I hereby waive and agree never to
assert any Moral Rights in or with respect to any and all of the Inventions that
may exist anywhere in the world, together with all claims for damages and other
remedies asserted on the basis of Moral Rights. “Moral Rights” means any right
to claim authorship to or to object to any distortion, mutilation, or other
modification or other derogatory action in relation to a work, whether or not
such action would be prejudicial to the author’s reputation, and any similar
right, existing under common or statutory law of any country in the world or
under any treaty, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”


C.    Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.


D.    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
the Company. The records will be available to, and remain the sole property of,
the Company at all times, and I will deliver same to the Company upon request.


E.    Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. I further
agree that my obligation to execute or cause to be executed, when it is in my
power to do so, any such instrument or papers shall continue after the
termination of my employment with the Company. If the Company is unable because
of my mental or physical incapacity or for any other reason to secure my
signature to apply for or to pursue any




--------------------------------------------------------------------------------




application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Company as
above, then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any such applications,
specifications, oaths, assignments and other instruments and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by me.


F.    Exception to Assignments.


(1)    I understand that the provisions of this Agreement requiring assignment
of Inventions to the Company do not apply to any Invention which is covered,
according to applicable law, under the provisions of California Labor Code
Section 2870 (attached hereto as Appendix A). I will advise the Company promptly
in writing of any inventions that I believe meet the criteria in California
Labor Code Section 2870. However, I represent and agree that through the date of
this Agreement no invention meets the criteria in California Labor Code
Section 2870. I represent that, as of the date hereof, there are no such
Inventions.


(2)    Consistent with Washington state law, RCW § 49.44.140, the Company is
required by law to inform me that this Agreement does not apply to an Invention
for which no equipment, supplies, facility, or trade secret information of the
Company’s was used and which was developed entirely on my own time, unless (a)
the Invention relates (i) directly to the business of the Company, or (ii) to
the Company’s actual or demonstrably anticipated research or development, or (b)
the invention results from any work performed by me for the Company. However,
even considering the above, the assignment of rights to the Company is still
valid, if (a) the Invention relates either directly to the business of the
Company or its actual or demonstrably anticipated research or development, or
(b) the Invention results from any work performed by me for the Company.
Additionally, RCW § 49.44.150 mandates, and I further agree that, at the time of
employment or at any time after, I must and shall disclose all Inventions being
developed by me (or my related companies or related entities), for the purpose
of determining my rights or their rights. I acknowledge and agree that this
Agreement constitutes the Company’s notice to me as to the foregoing required by
RCW § 49.44.140. I represent that, as of the date hereof, (a) there are no
Inventions for which no equipment, supplies, facility, or trade secret
information of the Company’s was used and which was developed entirely on my own
time, and (b) any and all Inventions fall within clause (a) and/or (b) of the
first sentence of this Section 2.F(2).


G.    Social Media and Online Accounts. I agree that I have not and will not
register or cause to be registered any social media account or other online
account using the Company name or marks or for use by or on behalf of the
Company except using a Company email address and, if applicable, a Company
telephone number, and that all such accounts are the sole property of the
Company. I agree to provide to the Company upon request, whether before or after
the termination of my employment with the Company, all credentials associated
with such accounts.






--------------------------------------------------------------------------------




3.    Returning Company Documents. I agree that, at the time of leaving the
employ of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all Company property,
including but not limited to any Company Confidential Information, Associated
Third-Party Confidential Information, as well as all devices and equipment
belonging to the Company (including computers, handheld electronic devices,
telephone equipment, and other electronic devices), Company credit cards,
passwords, keys, security key cards, devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by me pursuant to my employment with the
Company or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to Section 2.D.
The obligation to return all Company documents, includes but is not limited to,
copies of any documents maintained on paper or in any electronic format that
exists on any personal email account, computer, personal digital assistant,
memory stick, USB device, cloud computing software or any other electronic
device or media (collectively, “Devices and Media”). Upon returning such
documents to the Company, I agree that I will then permanently delete from my
Devices and Media any and all such documents that contain Company Confidential
Information and/or Associated Third-Party Confidential Information. I also
consent to an exit interview to confirm my compliance with this Section 3.


4.    Termination Certification. I agree to keep the Company advised of my home
and business address for a period of three (3) years after termination of my
employment with the Company, so that the Company can contact me regarding my
continuing obligations provided by this Agreement.


5.    Notification of New Employer. I hereby grant consent to the Company to
notify any new employer that I may have about my rights and obligations under
this Agreement.


6.    Use of My Image. I hereby grant the Company permission to use any images
taken of me by or on behalf of the Company during my employment with the Company
for commercial or non-commercial materials and collateral, including, but not
limited to, the Company’s websites, publicly-filed documents, presentations,
signage and advertisements. I understand that I will not receive any additional
compensation for such use and hereby release the Company and anyone working on
behalf of the Company in connection with the use of my images.


7.    Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.


8.    Audit. I acknowledge that I have no reasonable expectation of privacy in
any computer, technology system, email, handheld device, telephone, or documents
that are owned by the Company and that are used to conduct the business of the
Company. As such, the




--------------------------------------------------------------------------------




Company has the right to audit and search all such items and systems, without
further notice to me, to ensure that the Company is licensed to use the software
on the Company’s devices in compliance with the Company’s software licensing
policies, to ensure compliance with the Company’s policies, and for any other
business-related purposes in the Company’s sole discretion. I understand that I
am not permitted to add any unlicensed, unauthorized, or non-compliant
applications to the Company’s technology systems and that I shall refrain from
copying unlicensed software onto the Company’s technology systems or using
non-licensed software or websites. I understand that it is my responsibility to
comply with the Company’s policies governing use of the Company’s documents and
the internet, email, telephone, and technology systems to which I will have
access in connection with my employment. By entering into this Agreement,
however, I am not giving the Company my permission to audit or search any item
or system owned by me personally.


9.    Arbitration and Equitable Relief.


A.    I agree to arbitrate any non-time barred, legally actionable controversy
or claim arising out of or relating to this Agreement, any written employment
agreement between me and the Company, or any agreement evidencing an equity
award granted to me by the Company, the enforcement, arbitrability or
interpretation of any such agreement, or because of an alleged breach, default,
or misrepresentation in connection with any such agreement’s provisions, or any
other non-time barred, legally actionable controversy or claim arising out of or
relating to my employment or association with the Company or termination of the
same, including, without limiting the generality of the foregoing, any alleged
violation of state or federal statute, common law or constitution, shall be
submitted to individual, final and binding arbitration, to be held in King
County, Washington, before a panel of three arbitrators selected from Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), in accordance with the
then-current JAMS Arbitration Rules and Procedures for employment disputes, as
modified by the terms and conditions in this Section (which may be found at
www.jamsadr.com under the Rules/Clauses tab). The Company and I (the “parties”)
agree that the parties will select the arbitration panel (the “Arbitrator”) by
mutual agreement or, if the parties cannot agree, then by striking from a list
of qualified arbitrators supplied by JAMS from their labor and employment law
panel. Final resolution of any dispute through arbitration may include any
remedy or relief that is provided for through any applicable state or federal
statutes, or common law. Statutes of limitations shall be the same as would be
applicable were the action to be brought in court. The Arbitrator selected
pursuant to this Agreement may order such discovery as is necessary for a full
and fair exploration of the issues and dispute, consistent with the expedited
nature of arbitration. At the conclusion of the arbitration, the Arbitrator
shall issue a written decision that sets forth the essential findings and
conclusions upon which the Arbitrator’s award or decision is based. Any award or
relief granted by the Arbitrator under this Agreement shall be final and binding
on the parties to this Agreement and may be enforced by any court of competent
jurisdiction. The Company will pay those arbitration costs that are unique to
arbitration, including the Arbitrator’s fee (recognizing that each side bears
its own deposition, witness, expert and attorneys’ fees and other expenses to
the same extent as if the matter were being heard in court). If, however, any
party prevails on a statutory claim, which affords the prevailing party
attorneys’ fees and costs, then the Arbitrator may award reasonable fees and
costs to the prevailing party. The Arbitrator




--------------------------------------------------------------------------------




may not award attorneys’ fees to a party that would not otherwise be entitled to
such an award under the applicable statute. The Arbitrator shall resolve any
dispute as to the reasonableness of any fee or cost. The parties acknowledge and
agree that they are hereby waiving any rights to trial by jury or a court in any
action or proceeding brought by either of the parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement or my employment with the Company.


B.    Notwithstanding the parties’ agreement to submit all disputes to final and
binding arbitration, either party may file an action in any court of competent
jurisdiction to seek and obtain provisional injunctive and/or equitable relief
to ensure that any relief sought in arbitration is not rendered ineffectual by
interim harm that could occur during the pendency of the arbitration proceeding
related to any alleged violation of this Agreement. The Company and I agree that
any party may petition the court for provisional injunctive relief, and seek
permanent injunctive relief from the Arbitrator, where either party alleges or
claims a violation of this Agreement or any provision of any other agreement
regarding trade secrets, assignment of inventions, confidential information,
non-competition or non-solicitation. The parties each understand that any breach
or threatened breach of this Agreement or any such other provision will cause
irreparable injury and that money damages will not provide an adequate remedy
therefor and both parties hereby consent to the issuance of a provisional and/or
permanent injunction.


C.    By signing below, I acknowledge and agree that I am executing this
Agreement, including this arbitration provision, voluntarily and without any
duress or undue influence by the Company or anyone else. I have carefully read
the provisions of this Agreement and understand the terms, consequences, and
binding effect of these provisions, including that I am waiving any right to a
jury trial. I further acknowledge that I have been provided an opportunity to
seek legal counsel of my choosing before executing this Agreement.


10.    General Provisions.


A.    Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Washington without regard to the conflict
of law provisions thereof. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in the State of Washington
for any lawsuit filed there against me by the Company arising from or relating
to this Agreement.


B.    Construction. No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
signed by an officer of the Company (other than me) and me. I acknowledge and
agree that I am executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. This Agreement will not be
construed in favor of or against either party hereto. Nothing in this Agreement
will be construed to limit my obligations under any prior agreement between the
Company and me with similar subject matter hereto.


C.    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect. If any




--------------------------------------------------------------------------------




provision of this Agreement is held to be overbroad or invalid by a court or
arbitrator with jurisdiction over the parties, that provision may be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law.


D.    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.


[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------




Date: February 24, 2017                




/s/ Adam R. Craig
Adam R. Craig




CTI BioPharma Corp.


By: /s/ Richard L. Love        
Name:    Richard L. Love
Title:    Interim President and Chief
Executive Officer






--------------------------------------------------------------------------------




APPENDIX A
CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT
“(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or


(2)    Result from any work performed by the employee for the employer.


(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”






